                                                                                      FILED  11/21/2019
              Case 9:20-cv-00015-DWM Document 4 Filed 02/11/20 Page 1 of 3                  Shirley Faust
                                                                                               CLERK
                                                                                    Missoula County District Court
                                                                                       STATE OF MONTANA
                                                                                     By: Molly
                                                                                         __________________
                                                                                               Reynolds
 1   Torrance L. Coburn                                                              DV-32-2019-0001305-WS
     TIPP COBURN & ASSOCIATES PC                                                          Vannatta, Shane
 2   P.O. Box 3778                                                                               1.00
     2200 Brooks Street
 3   Missoula, MT 59806-3778
     (406) 549-5186
 4   torrance@tcsattorneys.com
 5          Attorney for Plaintiff
 6
 7               MONTANA FOURTH JUDICIAL DISTRICT COURT,
 8                         MISSOULA COUNTY

 9    BRENDA ZEMLISKA,                              Cause No.: __________________
                                                    Dept. No.: ___________________
10                                   Plaintiff,
11    vs.
                                                      COMPLAINT and DEMAND
12                                                       FOR JURY TRIAL
      LOWE’S HOME CENTERS, LLC,
13
                                     Defendant.
14
15
16          COMES NOW the Plaintiff, Brenda Zemliska, by and through her counsel
17   of TIPP COBURN & ASSOCIATES PC, and for her Complaint against the
18   Defendant, states and alleges as follows:
19      1. The Plaintiff is a resident of the State of Montana, Missoula County.
20      2. Defendant Lowe’s Home Centers, LLC (hereinafter “Lowe’s”) is a North
21   Carolina limited liability company, with its principal office located at 1605 Curtis
22   Bridge Road, Wilkesboro, NC 28697. Defendant has been and continues to do
23   business in Montana, and is authorized to do business in Montana. The registered
24   agent for the Defendant is Corporation Service Company, P.O. Box 1691, 26 W.
25   Sixth Ave., Helena MT 59624-1691.
26      3. Jurisdiction and venue are proper in this Court.
27      4. The Plaintiff began her employment with the Defendant on or around
28   January 10, 2017.

     COMPLAINT and DEMAND FOR JURY TRIAL                                                     1
             Case 9:20-cv-00015-DWM Document 4 Filed 02/11/20 Page 2 of 3



 1      5. The Defendant terminated the Plaintiff’s employment on or around June 11,
 2   2019. The Plaintiff’s position at the time of her termination by the Defendant was
 3   Sales Associate in the Tool Department, where she earned $12.95 per hour and
 4   worked fulltime.
 5      6. Prior to her termination, Plaintiff had completed the Defendant’s
 6   probationary period.
 7
        7. During the course of Plaintiff’s employment with the Defendant, the
 8
     Plaintiff adequately and satisfactorily performed the duties of her position.
 9
        8. In performing the duties of her employment, the Plaintiff was not a
10
     disruption to the operation of the Defendant’s business.
11
        9. No legitimate business reason existed to terminate the Plaintiff’s
12
     employment
13
        10.The Plaintiff’s above-referenced termination of her employment by the
14
     Defendant was without good cause.
15
        11.The Defendant has a written personnel policy concerning disciplining
16
     employees and termination of employees.
17
        12. The Defendant’s termination of the Plaintiff’s employment violated
18
     Defendant’s above-referenced written personnel policy.
19
        13.That because the above-referenced termination, by the Defendant, of the
20
21
     Plaintiff’s employment was not for good cause and/or was in violation of the

22   Defendant’s written personnel policy, the termination of Plaintiff’s employment

23   constitutes a wrongful discharge as contemplated and defined by Montana Code
24   Annotated § 39-2-901, et seq.
25      14.Due to the Defendant’s wrongful termination of the Plaintiff, the Plaintiff is
26   entitled to recover from the Defendant all damages as allowed by law, which
27   include lost wages and lost fringe benefits, in an amount to be determined at trial.
28      WHEREFORE, Plaintiff prays for judgment against the Defendant as follows:


     COMPLAINT and DEMAND FOR JURY TRIAL                                                    2
             Case 9:20-cv-00015-DWM Document 4 Filed 02/11/20 Page 3 of 3



 1      A. For Plaintiff’s damages in the form of lost wages and benefits in an amount
 2   to be determined at trial;
 3      B. For the Plaintiff’s costs incurred herein; and
 4      C. For such other and further relief as may be determined just and equitable by
 5   this Court and in compliance with the laws of the State of Montana.
 6         DATED this 21st day of November, 2019.
 7
                                            TIPP COBURN & ASSOCIATES PC
 8
 9
10                                          /s/ Torrance L. Coburn
                                            Torrance L. Coburn
11                                          Attorneys for Plaintiff
12
13                                DEMAND FOR JURY TRIAL
14
           COMES NOW the Plaintiff, by and through counsel of TIPP COBURN &
15
16   ASSOCIATES PC, and demand a jury trial on all issues of fact in the above case.
17         DATED this 21st day of November, 2019.
18                                          TIPP COBURN & ASSOCIATES PC
19
20
21
                                            /s/ Torrance L. Coburn
                                            Torrance L. Coburn
22                                          Attorneys for Plaintiff
23
24
25
26
27
28


     COMPLAINT and DEMAND FOR JURY TRIAL                                                  3
